 TRAILMOBILE DIVISION, PULLMAN INCORPORATED483Trailmobile Division,Pullman IncorporatedandUnited Automo-bile,Aerospace&Agricultural ImplementWorkers (UAW),International Union,AFL-CIO.Case No. 16-CA-2401.Decem-ber 30, 1965DECISION AND ORDERUpon a charge duly filed on July 13, 1965, by United Automobile,Aerospace & Agricultural Implement Workers (UAW), InternationalUnion, AFL-CIO, herein called the Union, against Trailmobile Divi-sion, Pullman Incorporated, herein called the Respondent, the GeneralCounsel for the National Labor Relations Board, by the ActingRegional Director for Region 16, issued and served upon the partiesa complaint and notice of hearing dated July 28, 1965. The complaintalleges that the Respondent was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (5)and Section 2(6) and (7) of the National Labor Relations Act, asamended.With respect to the unfair labor practices, the complaint alleges,in substance, that after an election on or about September 3, 1964, inwhich a majority of the Respondent's employees in an appropriateunit selected the Union as their bargaining representative, the Unionwas certified by the Board 1 on or about June 28, 1965, as the exclusivebargaining representative of the Respondent's employees in the unit;that, at all times since June 28, 1965, the Union has been the collective-bargaining representative of the unit employees; and that onJuly 22, 1965, and at all times thereafter, the Respondent did refuse,and continues to refuse, to bargain with the Union.The Respondent's answer admits certain jurisdictional and factualallegations of the complaint and the refusal to bargain with theUnion, but denies that the Union represents a majority of the employ-ees.The answer alleges affirmatively that the Board erred in sustain-ing the challenges to the election ballots of 14 individuals, that thisaction constituted prejudicial error, and that, accordingly, the Board'scertification was erroneous and of no legal effect.On or about September 15, 1965, all parties entered into a stipula-tion wherein they agreed to transfer this proceeding directly to theBoard for findings of fact, conclusion of law, and order. The partieswaived a hearing before a Trial Examiner, the making of findings offact and conclusions of law by a Trial Examiner, and the issuanceof a Trial Examiner's Decision.They agreed that the stipulation,together with the charge, complaint, notice of hearing, answer, andthe the record of proceedings in Case No. 16-RAI-270, constitutes the1Case No. 16-RM-270, not published in NLRB volumes.156 NLRB No. 55.217-919-66-vol. 156-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDentire record in this case.On September 23, 1965, the Board issuedan order approving stipulation and transferring proceeding to theBoard.Thereafter, the General Counsel and the Respondent filedbriefs which have been duly considered.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].Upon the basis of the stipulation of the parties, the briefs, and theentire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTThe Respondent, a Delaware corporation, maintains its principaloffice and place of business at Longview, Gregg County, Texas, whereit is engaged in the manufacture of trailers. In the course and conductof its business operations, the Respondent annually ships from itsLongview plant finished products valued in excess of $50,000 directlyto customers outside the State of Texas.The parties stipulated, andwe find, that the Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.We further find that it willeffectuate the purposes of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDUnited Automobile,Aerospace& AgriculturalImplementWorkers(UAW), International Union,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESPursuant to a stipulation for certification upon consent election inCase No. 16-RM-270, an election by secret ballot was conducted onSeptember 3, 1964, among the employees in the stipulated unit? Thetally of ballots showed that of approximately 360 eligible voters, 171cast ballots for, and 168 against, the Union, 1 ballot was void, and16 ballots were challenged.On December 30, 1964, the Regional Director issued his report onchallenged ballots.He recommended,inter alia,that the challengesto three balotts (ofWeldon Denton, Edward Henry, and LonzoHigginbotham) be overruled, that the challenges to six ballots (of2 The stipulated unit is as follows:All production and maintenance employees employedby theRespondent at its plantin Gregg County, Texas, excluding office employees, plantclericalemployees,technical employees,timekeepers, guards and watchmen, office porters,experimentalemployees,trainees,superintendents,assistant superintendents, general fore-men, foremen,and other supervisory employeeswith the authority to hire, promote, dis-charge, discipline,or otherwise effect changesin the status of employees or effectivelyrecommend such action,and all other employees. TRAILMOBILE DIVISION,PULLMAN INCORPORATED485the night-shift leadmen) be sustained, and that a hearing be held toresolve the challenges to the remaining seven ballots (of the day-shiftleadmen).The Respondent and the Union filed timely exceptions tothe Regional Director's report and supporting briefs.3On February 3, 1965, the Board issued an order directing hearing,finding that material issues of fact existed with respect to the eligi-bility of the 13 leadmen and Lonzo Higginbotham, and ordering thata hearing be held for the purpose of taking testimony to resolve theissues with respect to the challenges to these individuals.A hearingwas held at Longview, Texas, on various dates between March 9 and24 before Hearing Officer Billy M. Gibson, at which all partiesappeared and participated.On April 16, 1965, the Hearing Officerissued his report on challenged ballots.The Hearing Officer foundthat the 13 leadmen were supervisors within the meaning of the Actand, accordingly, recommended that the challenges to their ballots besustained.He also found that Lonzo Higginbotham was an employeeof the Respondent at the time of the election and, accordingly,recommended that the challenge to his ballot be overruled. Exceptionsto the Hearing Officer's report, and supporting briefs, were filed withthe Board by the Union and the Respondent.On June 28, 1965, the Board issued a Decision and Certification ofRepresentative, finding, in agreement with the Hearing Officer, thatthe leadmen were supervisors, as they had authority and responsibilityto change work assignments of employees and to discipline employees.The Board, accordingly, sustained the challenges to the ballots of the13 leadmen.Contrary to the Hearing Officer, the Board found thatLonzo Higginbotham was not an employee of the Respondent at thetime of the election as Higginbotham's conduct during a leave ofabsence prior to the election indicated that he had abandoned hisemployment with Respondent.Accordingly, the Board sustained thechallenge to Higginbotham's ballot.Finding that the ballots ofDenton and Henry, the challenges to which had been overruled bytheRegional Director, could not affect the Union's majority, theBoard certified the Union as the exclusive collective-bargaining rep-resentative of the Respondent's employees in the appropriate unit.On June 30, 1965, John John, director of industrial relations ofthe Respondent, composed and mailed a letter to the Union decliningrecognition.The letter indicated that this refusal was based on theRespondent's belief that the Board had erred in not counting theballots of the leadmen and Higginbotham. On July 19, 1965, Ben F.Tyra, an International representative of the Union, composed andmailed a letter to the Respondent requesting a meeting to negotiate8No exceptions were taken to the Regional Director's recommendations to overrule thechallenges to the ballots of Denton and Henry. 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDa collective-bargaining agreement.On July 22, 1965, John Johnmailed a letter to Ben F. Tyra declining recognition and refusing tobargain.In its Decision and Certification of Representative the Board, afterhaving considered the Respondent's exceptions and brief, decided tosustain the challenges to the ballots of the 13 leadmen and Higgin-botham. In its exceptions and brief to the Board herein, the Respond-ent does not contend that there now exists relevant and materialevidence which was not available at the time of the representationproceeding.Accordingly, we find that the Union was duly certified as thecollective-bargaining representative of the employees of the Respond-ent in the appropriate unit described above, and that at all timessince June 28, 1965, the Union has been the exclusive bargainingrepresentative of all employees in the unit within the meaning ofSection 9 (a) of the Act.We further find that since July 22, 1965, theRespondent has refused to bargain collectively with the Union as theexclusive representative of its employees in the unit, and that, by suchrefusal, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) and (1)of the Act.IV.TIIE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe acts of the Respondent set forth in section III, above, occur-ring in connection with its operations described in section I, above,have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a) (5) and (1) of the Act,we shall order that it cease and desist therefrom and, upon request,bargain collectively with the Union as the exclusive representativeof all employees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.Trailmobile Division, Pullman Incorporated, is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.United Automobile, Aerospace & Agricultural Implement Work-ers (UAW), International Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act. TRAILMOBILE DIVISION,PULLMAN INCORPORATED4873.All production and maintenance employees employed by theRespondent at its plant in Longview, Gregg County, Texas, excludingoffice employees,plant clerical employees,technical employees, time-keepers, guards and watchmen,office porters,experimental employees,trainees,superintendents,assistant superintendents,general foremen,foremen, all other supervisors within the meaning of Section 2(11) ofthe Act, and all other employees, constitute a unit appropriate for thepurposes of collective bargaining with the meaning of Section 9(b)of the Act.4.The Union is, and at all times since June 28, 1965, has been, theexclusive representativeof the employees in the appropriate unitwithin the meaning of Section 9 (a) of the Act.5.By refusing to bargain collectively with the Union on, andat all time after, July 22, 1965, the Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.6.By the acts described in paragraph 5 above, the Respondenthas engaged in unfair labor practices within the meaning of Section8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended,the National Labor Relations Board hereby orders thatthe Respondent, Trailmobile Division, Pullman Incorporated, Long-view, Texas, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Automobile,Aerospace & Agricultural Implement Workers (UAW), InternationalUnion, AFL-CIO, as the exclusive representative of its employees inthe above-described appropriate unit.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteed bySection 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policiesof the Act :(a)Upon request, bargain collectively with the above-named Unionas the exclusive collective-bargaining representative of the employeesin the appropriate unit, with respect to rates of pay, wages, hours ofwork, and other terms and conditions of employment, and, if anunderstanding is reached,embody such understanding in a signedagreement. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Post at its Longview, Texas, plant, copies of the attached noticemarked "Appendix." 4Copies of said notice, to be furnished by theRegional Director for Region 16, shall, after being duly signed bythe Respondent's representative, be posted by the Respondent imme-diately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to its employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 16, in writing, within10 days from the date of this Decision and Order, what steps have beentaken to comply herewith.* In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with United Auto-mobile, Aerospace & Agricultural Implement Workers (UAW),International Union, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit described below.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightsguaranteed by Section 7 of the Act.WE WILL, upon request, bargain collectively with the above-named Union as the exclusive representative of all employeesin the bargaining unit described below with respect to rates ofpay, wages, hours, and other terms and conditions of employ-ment and, if an understanding is reached, embody such under-standing in a signed agreement.The bargaining unit is:All production and maintenance employees employed byTrailmobile Division, Pullman Incorporated, at its plantin Longview, Gregg County, Texas, excluding office employ-ees,plant clerical employees, technical employees, time-keepers, guards and watchmen, office porters, experimentalemployees, trainees, superintendents, assistant superintend- BLUE CABCOMPANY,ETC.489ents, generalforemen, foremen, other supervisors within themeaning ofSection 2 (11) of the Act, and all other employees.TRAILMOBILEDIVISION, PULLMAN INCORPORATED,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 consecutive days from thedateof posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice,Sixth Floor, Meacham Building, 110 West Fifth Street, FortWorth, Texas, Telephone No. Edison 5-4211, if they have any ques-tions concerningthis notice or compliance with its provisions.Blue Cab Company and Village Cab CompanyandGeneral Team-sters,Chauffeurs,and HelpersLocal 782.Case No. 13-CA-5736.December 30,1965DECISION AND ORDEROn February 25, 1964, Trial Examiner Robert E. Mullin issued hisDecisionin the above-entitled proceeding, finding that the Respond-entshad engaged in and were engaging in certain unfair labor prac-tices andrecommending that they cease and desist therefrom andtake certainaffirmative action, as set forth in the attached Trial Exam-iner'sDecision.The Respondent thereupon filed exceptions to theTrial Examiner's Decision, as amended.'The Charging Party andthe General Counsel submitted briefs in support of the Trial Exam-iner'sDecision and briefs in answer to the Respondents' exceptions.The Board has reviewed the rulings of the Trial Examiner madeat thehearing andfinds that no prejudicial error was committed. Therulings arehereby affirmed .2The Board has considered the TrialI Respondents'motion to amend their answers tothe complaintas amended at thehearing is granted, and such amended answers aremade part ofthe record of this case.2 Respondents excepted to the admissioninto evidence, over theirobjections,of certaindepositions of John and Charles Ugaste taken in anaction between the Union and Re-spondentBlue Cabin the UnitedStatesDistrictCourt for the Northern District ofIllinois.The depositions were admissible in part as admissions against interest and forimpeachment purposes,and their use has been so restricted in our considerationof them.We find it unnecessary to pass upon Respondents'contention that the depositions wereerroneously received as evidence in chief on the issue of commerce,as we find that,regardless of the depositions,the General Counsel has establishedby other evidence thatRespondents are engaged in commercewithin themeaning ofthe Act.Accordingly, wedo not find the Trial Examiner's reliance on the depositions to be prejudicial error underRule 61 of the Federal Rules ofCivil Procedure.Hoffman v. Palmer,129 P. 2d 978(C.A. 2), affd. 318 U.S. 109;CrownCorrugatedContainer Inc.,123 NLRB 318.156 NLRB No. 67.